DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant's arguments, see p. 9, filed 7 June 2022, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of 27 January 2022 has been withdrawn. 
Applicant's arguments, see p. 9-22, filed 7 June 2022, with respect to the rejections of claims 1-27 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CN 1122841.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 13-17, 20-21, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over CN 1122841 in view of US 4,414,023.  The Examiner has provided a machine translation of CN 1122841.  The citation of the prior art in this rejection refers to the machine translation.
	CN '841 discloses a FeCrAl ferritic alloy [0002] with a chemical composition that overlaps the instantly claimed composition but is silent as to the amount of O in its alloy, but would possesses incidental impurities common to steels.  US '023 indicates that for a similar alloy the impurity level of O is less than 0.02 wt% (col. 3, lines 25-30).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to limit the amount of O in US '932 to impurity levels, such as 0.01 wt%, as taught by US '023.
Element
Instantly Claimed
CN '841+US '023
Overlap
C
0.01-0.1
<0.06
0.01-0.06
N
0.001-0.1
<0.01
0.001-0.01
O
≤0.2
<0.02
<0.02
B
≤0.01
Impur
Impur
Cr
9.0-11.5
5-50
9.0-11.5
Al
2.5-8.0
0-10
2.5-8.0
Si
<0.5
≤3
<0.5
Mn
<0.4
Impur
Impur
Sc+Ce+La
<0.2
0-3
<0.2
Mo+W
<4.0
≤8
<4.0
Ti
0.1-1.3
≤5
0.1-1.3
Y
0-1.2
0-3
0-1.2
Zr
1.4-2.4
≤5
1.4-2.4
Nb
1.4-2.4
≤8
1.4-2.4
V
<1.8
Impur
Impur
Hf+Ta+Th
<6.5
0-5
0-5
Fe
Balance
Balance
Balance


As set forth in MPEP 2144.05(I), in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the composition-based equations in the instant claims, the instantly claimed equations fully depends on the composition of the alloy.  It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v.Marburg 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75.  In the instant case, as the ferritic alloy of US '932 is capable of falling within the boundaries of the instantly claimed composition formulas, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected any portion of the disclosed ranges of each element of the ferritic alloy of CN '841 in view of US '023 including those which fall within the boundaries of the instantly claimed composition based formulas because CN '841 in view of US '023 discloses the same utility throughout the disclosed ranges.
	CN '841 in view of US '023 is silent as to the presence of dispersoids of one or more of ZrC, NbC, Nb2C HfC, VC, ThC, TaC, or combinations thereof, such as dispersoids in the form of a cluster including a TiC dispersoid core enclosed by dispersoids of ZrC, NbC, Nb2C, HfC, VC, ThC, TaC, or combinations thereof.  
However, per MPEP 2112.01(I): "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  'When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)."  
CN '841 in view of US '032 can be selected by one of ordinary skill in the art such that it possesses a composition that lies within the compositional ranges of instant claim 1, thereby possessing a substantially identical composition to that instantly claimed.  Thus, a prima facie case of obviousness against the instant has been established unless applicant can provide sufficient evidence that these dispersoids are not necessarily present in alloys formed in the claimed compositional ranges.
Regarding claims 2-11, 13-17, 20, and 27-30 the ranges of the composition of the obvious combination of CN '841 in view of US '023 continue to overlap with the instantly claimed compositional ranges
Regarding claims 24 and 25, CN '841 discloses that their alloy is used as furnace resistance heating wires in temperatures of 800-1250°C [0027], thus the made objects are exposed to a temperature range of 300-800°C in operation.
Regarding claim 26, CN '841 discloses that FeCrAl alloys may be used as a coating [0001], such as a spray coating.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738